4MJQ0Q

                 UNITED STATES COURT OF INTERNATIONAL TRADE

 FORMER EMPLOYEE OF MARLIN
 FIREARMS CO.,

                       Plaintiff,
                                                Before: Hon. Jane A. Restani
               v.
                                                Court No. 11-00060
 UNITED STATES SECRETARY OF
 LABOR,

                       Defendant.

                                        JUDGMENT

       Having considered Plaintiff’s Application for Fees and Other Expenses Pursuant to the
Equal Access to Justice Act (EAJA Application), ECF No. 28, and having granted in part the
EAJA Application, ECF No. 61,

       IT IS HEREBY ORDERED that defendant shall pay attorney’s fees in the amount of
$16,655.71 to counsel for plaintiff, the Jerome N. Frank Legal Services Organization.



        +VMZ
Date:_______________________                              _____________________________
                                                               T+BOF"3FTUBOJ
                                                                    -ane A. Restani
                                                                         -XGJH